         Case 4:19-cr-00572-KGB Document 92 Filed 10/25/19 Page 1 of 1

                                                                             FILED
                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT ARKANSAS
                   IN THE UNITED ST ATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS                      mOCT 2 5 2019
                                  WESTERN DIVISION                 : ~ E - ~ K , CLERK

UNITED STATES OF AMERICA                                                    PLAINTIF:fEPCLERK

V.                         CASE NO. 4:19-CR-572-KGB-10

LENN NELSON, JR.                                                          DEFENDANT


                                         ORDER

       Defendant Lenn Nelson Jr. appeared with counsel Marjorie Rogers for plea and

arraignment on October 24, 2019. The Government represented by Assistant U.S.

Attorney Benecia Moore, notified the Court that Mr. Nelson has an active warrant for his

arrest out of Pulaski County, and she requested his detention. Mr. Nelson waived his right

to an immediate detention hearing, but the Court reserved Mr. Nelson's right to a hearing

when his counsel deems it appropriate.

       Meanwhile, the Court remands Mr. Nelson to the custody of the United States

Marshal for detention. Mr. Nelson must be afforded a reasonable opportunity to consult

privately with defense counsel.
                              ,.,#_
       IT IS SO ORDERED this Qday of October, 2019.




                                            UNITED STATES MAGISTRATE JUDGE
